                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-655-RJC-DCK

 CEDRIC POSTON, and                                      )
 KENNETH BLANCHETT,                                      )
                                                         )
                Plaintiffs,                              )
                                                         )
    v.                                                   )      ORDER
                                                         )
 STERICYCLE INC. and SHRED-IT USA LLC,                   )
                                                         )
                Defendants.                              )
                                                         )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 17) filed by Jerry H. Walters, Jr., concerning Joshua B.

Waxman, on January 14, 2021. Joshua B. Waxman seeks to appear as counsel pro hac vice for

Defendants. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 17) is GRANTED. Joshua B.

Waxman is hereby admitted pro hac vice to represent Defendants.



                              Signed: January 19, 2021




      Case 3:20-cv-00655-RJC-DCK Document 18 Filed 01/19/21 Page 1 of 1
